Citation Nr: 0118999	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as the result of 
treatment by the VA during hospitalizations at the Miami, 
Florida VA Medical Center (MC) between January 21, 1998, and 
March 2, 1998, and between March 8, 1998, and April 2, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1982.

The instant appeal arose from a February 2000 rating decision 
of the RO, which denied a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of back surgeries to include spinal fluid leak and 
pseudomonas meningitis.

The Board of Veterans' Appeals (Board) notes that the veteran 
has undergone numerous back surgeries.  However, based on his 
statements in his notice of disagreement and substantive 
appeal, the Board has interpreted his claim as characterized 
on the first page of this Remand.


REMAND

The Board initially notes that the applicable statute, 
38 U.S.C.A. § 1151, currently provides that when there is no 
willful misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care.  38 U.S.C.A. § 1151 (West 
Supp. 2000).

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of the VA.  
See Brown v. Gardner, 115 S. Ct. 552 (1994).  In December 
1997, VAOGCPREC 4-97 concluded that all claims for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, must 
be adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, however, the claim 
for additional disability under 38 U.S.C.A. § 1151 was not 
pending during a change in the law.  The claim was clearly 
filed well after October 1, 1997, (since the first VA 
treatment in question took place in early 1998), and, thus, 
the claim must be adjudicated under only the current 
interpretation of 38 U.S.C.A. § 1151, which provides that a 
showing of fault on the part of the VA is required.

As amended, 38 U.S.C.A. § 1151 (West Supp. 2000) now provides 
that compensation under Chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service- 
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West Supp. 2000).

The Board notes that 38 C.F.R. § 3.358 applies only to § 1151 
claims filed before October 1, 1997.  As to regulations 
relating to § 1151 claims filed after October 1, 1997, 
38 C.F.R. § 3.361 et seq. (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151.  See 63 Fed. 
Reg. 45,004 (August 24, 1998).  However, 38 C.F.R. § 3.361 et 
seq. was rescinded because its publication in the Federal 
Register had been made without notice and comment.  See 64 
Fed. Reg. 1131-1132 (January 8, 1999).

The veteran is seeking disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed as the result of treatment that occurred at the Miami 
VAMC between January 21, 1998, and March 2, 1998, and between 
March 8, 1998, and April 2, 1998.

In particular, the veteran has asserted that he has 
additional disability due to a spinal fluid leak during back 
surgery; due to premature discharge from the VAMC; due to the 
development of pseudomonas meningitis after surgery; and due 
to "botched" back surgeries which increased his back pain.  
The operative report from back surgery on January 21, 1998, 
reveals that a cerebrospinal fluid leak was noted during the 
operation.  However, it thereafter was not appreciated, and 
medical personnel assumed that it had either been coagulated 
or had stopped on its own.  Records reveal that on February 
4, 1998, the veteran underwent another surgical procedure 
after a continued cerebrospinal fluid leak for closure and 
repair of a pseudomeningocele.  He was discharged on March 2, 
1998.

Records show that the veteran was readmitted to the VAMC on 
March 8, 1998, with complaints of severe headaches, nausea, 
and neck stiffness.  He was treated for pseudomonas 
aeruginosa meningitis.  As a result of the meningitis, he 
reports that he has a stiff neck.  

The veteran has submitted some of the pertinent VA treatment 
records; however, the Board does not believe that they 
comprise all of the veteran's pertinent VA treatment records.  
As there may be additional VA treatment records which have 
not been associated with the claims folder which pertain to 
his § 1151 claim, the Board will defer a decision on this 
matter until the action requested in this remand has been 
performed.  As VA records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see also Dunn v. West, 11 Vet. App. 462 (1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO denied this claim on the merits 
in February 2000.  However, because of the change in the law 
brought about by the VCAA, on remand, the RO should comply 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it could be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 
49,747 (1992)). 

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
The RO should obtain all records of 
inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities from August 1991 to the 
present.  In particular, all 
chronological records of clinical care, 
laboratory reports, nursing notes, and 
special consultations performed at the 
Miami VAMC between January 21, 1998, and 
March 2, 1998, and between March 8, 1998, 
and April 2, 1998, should be associated 
with the claims folder.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to procure clarifying 
data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


